This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CLIFTON SKIDGEL,

 3          Plaintiff-Appellant,

 4 v.                                                            NO. 33,574

 5 GREGG MARCANTEL,

 6          Defendant-Appellee,

 7 APPEAL FROM THE DISTRICT COURT OF UNION COUNTY
 8 John M. Patersnoster, District Judge

 9 Clifton R. Skidgel
10 Clayton, NM

11 Pro Se Appellant

12 Simone, Roberts & Weiss, P.A.
13 Norman F. Weiss
14 Albuquerque, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 FRY, Judge.
1   {1}   Summary dismissal for lack of a final order was proposed for the reasons stated

2 in the calendar notice. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired. DISMISSED.

4   {2}   IT IS SO ORDERED.



5
6                                         CYNTHIA A. FRY, Judge

7 WE CONCUR:


8
9 MICHAEL D. BUSTAMANTE, Judge



10
11 JONATHAN B. SUTIN, Judge




                                             2